Citation Nr: 0914119	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
radial and ulnar nerve neuropathy of the right (major) upper 
extremity, evaluated as 10 percent disabling prior to 
December 8, 2008, and 30 percent disabling beginning on that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1957 to May 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which in pertinent part, 
granted service connection for post-traumatic radial and 
ulnar nerve neuropathy of the right (major) upper extremity 
and assigned a 10 percent rating effective April 9, 2004.

When the case was last before the Board in February 2008, an 
increased rating of 30 percent was granted for the time 
period from April 9, 2004 to April 25, 2007.  The issue of 
entitlement to a higher rating for the period beginning on 
April 26, 2007 was remanded for additional development.

The Board notes that a 100 percent rating is assigned for 
this disability beginning on April 26, 2007, the date of the 
Veteran's elbow surgery.  A 10 percent rating was then 
reinstated, effective June 1, 2007.  Thereafter, in a January 
2009 supplemental statement of the case, a 30 percent rating 
was awarded for the time period beginning on December 8, 
2008.  


FINDINGS OF FACT

1.  For the period from June 1, 2007 to December 7, 2008, the 
Veteran's post-traumatic radial and ulnar nerve neuropathy of 
the right (major) upper extremity is manifested by moderate 
incomplete paralysis; there is no evidence showing severe 
incomplete paralysis.

2.  For the period beginning on December 8, 2008, the 
Veteran's post-traumatic radial and ulnar nerve neuropathy of 
the right (major) upper extremity is manifested by moderate 
incomplete paralysis; there is no evidence showing severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for post-traumatic 
radial and ulnar nerve neuropathy of the right (major) upper 
extremity for the period from June 1, 2007 to December 7, 
2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8516 
(2008).

2.  The criteria for a rating in excess of 30 percent for 
post-traumatic radial and ulnar nerve neuropathy of the right 
(major) upper extremity for the period beginning on December 
8, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 
8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008); see generally Turk v. 
Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

In this case, the grant of service connection (in the June 
2004 rating decision on appeal) for damage of the sensory 
branch of the right (major) radial nerve arose from the 
Veteran's claim of entitlement to an increased rating for his 
residual post-traumatic arthritis of the right elbow with 
fracture of the right radial head and status post removal of 
the right radial head.  A 10 percent rating was awarded for 
the sensory component (now characterized as post-traumatic 
radial and ulnar nerve neuropathy of the right upper 
extremity), and the rating was made effective April 9, 2004.  
The Veteran appealed the initial 10 percent rating assigned 
for this disability.  

There was no preadjudicatory notice regarding service 
connection because the Veteran had not claimed entitlement to 
service connection for post-traumatic radial and ulnar nerve 
neuropathy of the right upper extremity.  Rather, this issue 
was inferred from the VA examination conducted in conjunction 
with the claim of entitlement to an increased rating for 
residual post-traumatic arthritis of the right elbow with 
fracture of the right radial head and status post removal of 
the right radial head.  Thus, failure to provide 
preadjudication notice regarding service connection was 
clearly not prejudicial because the claim was granted.  As 
described below, following the grant of service connection, 
the Veteran was provided with VCAA notice as to the evidence 
needed to establish a higher rating.  

Letters dated in March 2005 and March 2008 provided examples 
of the types of evidence to submit to support the claim for 
an increased rating for post-traumatic radial and ulnar nerve 
neuropathy of the right (major) upper extremity, and VA 
examinations addressed how the Veteran's symptoms impact his 
social and occupational activities.  The March 2008 letter 
advised the Veteran of the types of evidence to submit, such 
as statements from his doctor, statements from other 
individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  In 
addition, the letter advised the Veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence needed to establish an effective date.  The Veteran 
was provided with the rating criteria to establish disability 
ratings for ulnar nerve paralysis in the May 2005 statement 
of the case and the June 2007 supplemental statement of the 
case.  The claim was last readjudicated in January 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there is no indication that there is 
other evidence to obtain.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's post-traumatic radial and ulnar nerve 
neuropathy of the right (major) upper extremity is rated as 
10 percent disabling from June 1, 2007 to December 7, 2008, 
and as 30 percent disabling beginning on December 8, 2008, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under that 
code, incomplete paralysis of the ulnar nerve of the major 
upper extremity warrants a 10 percent evaluation if it is 
mild, a 30 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  A 60 percent evaluation 
requires complete paralysis manifested by the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2008).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2008).

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2008).

For the time period beginning on June 1, 2007, the Board 
finds that the Veteran's radial and ulnar nerve disability 
more nearly approximates moderate incomplete paralysis than 
mild incomplete paralysis.  In this regard, the medical 
evidence for this time period shows that VA treatment records 
from May 2007 to October 2007 reveal that the Veteran 
reported resolution of ulnar nerve symptoms and that he was 
happy with the results of his April 26, 2007 anterior ulnar 
nerve transposition.  However, he presented with complaints 
of clicking of the elbow with motion.  He had significant 
pain with movement, and he indicated that the pain awakens 
him at night.  On exam, ulnar intrinsics were weak.  The 
assessment was prior ulnar nerve anterior transposition with 
persistent elbow joint pain with minimal activity.  A fascial 
arthroplasty was discussed but not recommended.  A CT scan 
was planned.  

A November 2007 letter from the Veteran's treating VA 
physician notes that the Veteran has had an ulnar nerve palsy 
which involves ulnar nerve motor weakness and abnormal ulnar 
sensory exam.  As a result, an anterior ulnar nerve 
transposition was performed in April 2007.  This improved 
some of the discomfort at the medial elbow, but it did not 
improve his symptoms of arthritis.  In view of the elbow 
symptoms and X-ray findings, it is likely that the only 
procedure that could provide pain relief is elbow joint 
replacement.  However, joint replacement is not encouraged 
because the Veteran would have to limit his activity to 
lifting only two or three pounds.  In sum, the Veteran has 
right ulnar nerve palsy with weakness at his ulnar intrinsic 
muscles and abnormal sensibility at the ulnar distribution in 
his hand.  

In a letter received in April 2008 the Veteran indicated that 
he can hardly move his elbow and that he has difficulty 
feeding himself.

Therefore, the Board finds that the Veteran is entitled to a 
30 percent rating beginning on June 1, 2007.  A higher rating 
is not warranted, however.  Nothing in the record shows 
symptoms that reflect severe incomplete paralysis.  In fact, 
the April 2007 procedure was noted to have helped somewhat 
and the Veteran was doing well for some time.  Accordingly, 
the Board concludes that this disability more nearly 
approximates moderate than severe incomplete paralysis and 
finds that an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 8516.  

For the time period beginning on December 8, 2008, the record 
reflects that at the December 2008 VA exam the Veteran had 
weakness, tremors, stiffness, numbness, paresthesias, and 
pain in his right elbow that radiates down his forearm into 
his hand.  The paresthesias and dysesthesias are primarily in 
the right ring and small fingers of the right hand.  
Sometimes they are in the wrist and hand.  Motor examination 
revealed weakness in extension of fingers, decreased grip 
utilizing right small, ring, and index fingers, and decreased 
ability to spread or close the fingers.  Sensory function was 
decreased.  Muscle atrophy was present and noted to be due 
primarily to nerve damage.  There was decreased strength in 
the fingers.  The strength was primarily decreased in the 
right ring and small fingers, but there was also a small 
decrease in the right middle finger.  There was a 3+ resting 
tremor of the right upper extremity.  Nerve conduction 
studies suggested chronic right ulnar neuropathy.  The 
diagnosis was peripheral neuropathy consistent with chronic 
right ulnar nerve neuropathy.  There was no paralysis or 
neuritis, but neuralgia was present.  The examiner opined 
that the disability moderately affects the Veteran's usual 
daily activities.  Additionally, the Veteran cannot drive 
long distances.  

Based upon the evidence of record, the Board concludes that 
the currently assigned 30 percent rating is warranted for the 
time period beginning on December 8, 2008.  The VA 
examination revealed decreased sensory and motor impairment, 
as well as atrophy and pain.  However, nothing in the report 
describes the condition as severe.  In fact, the VA examiner 
specifically noted that the Veteran's disability moderately 
affects his daily living activities.  

The Board acknowledges the Veteran's complaints of pain, 
limitation of motion, and definite difficulty doing certain 
activities; however, the Veteran is already in receipt of a 
20 percent rating for post-traumatic arthritis due to the 
elbow injury/status post radial head removal, as well as a 10 
percent rating for the associated scar.  Symptoms related to 
those disabilities cannot be considered in assigning the 
evaluation for his post-traumatic radial and ulnar nerve 
neuropathy of the right (major) upper extremity.  38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under 
different diagnoses is to be avoided); 38 C.F.R. § 4.113.

In sum, the evidence sufficiently reveals that the Veteran 
suffers from moderate incomplete paralysis of the ulnar 
nerve, warranting a 30 percent rating under Diagnostic Code 
8516, from June 1, 2007.  

The Board has also considered whether the Veteran's post-
traumatic radial and ulnar nerve neuropathy presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
Veteran's post-traumatic radial and ulnar nerve neuropathy, 
in and of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

ORDER

Entitlement to an increased evaluation of 30 percent for 
post-traumatic radial and ulnar nerve neuropathy of the right 
(major) upper extremity for the period beginning on June 1, 
2007 is granted, subject to the criteria applicable to the 
payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for post-
traumatic radial and ulnar nerve neuropathy of the right 
(major) upper extremity beginning on December 8, 2008 is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


